                           Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 1 of 8 PageID #: 1
TO: Clerk’s Office
     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
________________________________________

     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Order:
********************************                                                           Docket Number of Case in Which Entered:___________________
                                                                                           Judge/Magistrate Judge:__________________________________
Complaint and Arrest Warrant
                                                                                           Date Entered:___________________________________________

             -v.-                                     20-10 M
                                                      _____________________
                                                      Docket Number

********************************
                                                                                           B) If a new application, the statute, regulation, or other legal basis that
                                               ✔
SUBMITTED BY: Plaintiff____ Defendant____ DOJ ____                                         authorizes filing under seal
       Gillian Kassner
Name:__________________________________________
Firm Name:______________________________________
           USAO EDNY                                                                       risk of flight or possible destruction of
                                                                                           __________________________________________________________
Address:_________________________________________
           271 Cadman Plaza East                                                           evidence
                                                                                           __________________________________________________________
________________________________________________
           Brooklyn, NY 11201
Phone Number:___________________________________
                718.254.6224                                                               ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
E-Mail Address:___________________________________
                gillian.kassner@usdoj.gov                                                  AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES               NO ✔ __
If yes, state description of document to be entered on docket sheet:                       DATED: Brooklyn                 , NEW YORK
                                                                                                   January 4, 2020
__________________________________________________                                         _________________________________________________________

__________________________________________________                                         U.S. DISTRICT JUDGE/U.S. MAGISTRATE JUDGE

                                                                                           RECEIVED IN CLERK’S OFFICE___________________________
                                                                                                                      January 4, 2020
                                                                                                                              DATE
MANDATORY CERTIFICATION OF SERVICE:
A.) ___ A copy of this application either has been or will be promptly served upon all parties to this action, B.) ___ Service is excused by 31 U.S.C. 3730(b), or by
                                                          ✔
the following other statute or regulation:______; or C.) ____This is a criminal document submitted, and flight public safety, or security are significant concerns.
(Check one)

                           January 4, 2020
                           __________________                  ______________________________
                              DATE                                      SIGNATURE
   Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 2 of 8 PageID #: 2



EAG/GK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEWYORK
---------------------------X

UNITED STATES OF AMERICA                              A F F I D AV I T I N S UPP O R T
                                                      O F A N A R R E S T WA R R A N T
           - against -
                                                      (18 u.s.c. § 249)
TIFFANY HARRIS,
                                                      20-10 M
                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              Colleen Sheehan, being duly sworn, deposes and states that she is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting

as such.

              On or about December 27, 2019, within the Eastern District of New York and

elsewhere, the defendant TIFFANY HARRIS did knowingly and willfully cause bodily

injury toVictim #1, an individual whose identity is known to the affiant, because of the

actual or perceived religion of such person.

              (Title 18, United States Code, Section 249)

              On or about December 27, 2019, within the Eastern District of New York and

elsewhere, the defendant TIFFANY HARRIS did knowingly and willfully cause bodily

injury toVictim #2, an individual whose identity is known to the affiant, because of the

actual or perceived religion of such person.

              (Title 18, United States Code, Section 249)
Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 3 of 8 PageID #: 3
Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 4 of 8 PageID #: 4
   Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 5 of 8 PageID #: 5
                                                                                                4


The defendant Tiffany Harris explained that she believed the three women were Jewish

because the neighborhood was known as a "Jewish neighborhood" and because of the

manner in which the women were dressed.

              WHEREFORE, your deponent respectfully requests that an arrest warrant be

issued so that the defendant TIFFANY HARRIS may be dealt with according to law.

              IT IS FURTHER REQUESTED that this Court file this application and the

accompanying arrest warrant under seal. I believe that sealing these documents is necessary

because the defendant is not aware of the investigation. Premature disclosure of the

contents of this affidavit and related documents could seriously jeopardize the investigation

by giving the defendant an opportunity to flee or continue flight from prosecution, destroy or

tamper with evidence, change patterns of behavior.
Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 6 of 8 PageID #: 6
                 Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 7 of 8 PageID #: 7
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                 __________   Districtofof
                                                                        New  York
                                                                           __________

                  United States of America
                             v.                                    )
                                                                   )        Case No.    20-10 M
                       TIFFANY HARRIS                              )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      TIFFANY HARRIS                                                                                     ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             ✔ Complaint
                                                                                                                     u
u Probation Violation Petition             u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Count 1: Knowingly and willfully causing bodily injury to one or more persons because of the actual or perceived religion of
  such persons, in violation of Title 18, United States Code, Section 249.
  Count 2: Knowingly and willfully causing bodily injury to one or more persons because of the actual or perceived religion of
  such persons, in violation of Title 18, United States Code, Section 249.
  Count 3: Knowingly and willfully causing bodily injury to one or more persons because of the actual or perceived religion of
  such persons, in violation of Title 18, United States Code, Section 249.


Date:         01/04/2020
                                                                                          Issuing officer’s signature

City and state:       Brooklyn, NY                                               THE HONORABLE ROBERT M. LEVY
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
                  Case 1:20-mj-00010-RML Document 1 Filed 01/05/20 Page 8 of 8 PageID #: 8
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
